Case 20-00098-jw           Doc 4       Filed 01/27/20 Entered 01/27/20 17:43:24                      Desc Main
                                       Document      Page 1 of 11



                            UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF SOUTH CAROLINA


   IN RE:                                                           CASE NO: 20-00098-jw

   Ruby Lees South, LLC,                                            CHAPTER: 11

                                       Debtor.


   Address: P. O. Box 21563, Hilton Head Island, SC
   29925

   Tax-Payer-Identification (ITIN) No(s)., (if any): 81-
   2007855


     NOTICE OF MOTION OF UNITED STATES TRUSTEE TO DISMISS CASE
           The United States Trustee has filed papers with the Court under 11 U.S.C. § 1112(b) to dismiss
  this chapter 11 case.

        Your rights may be affected. You should read these papers carefully and discuss them with
  your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
  to consult one.)

        If you do not want the Court to dismiss this case, or, you want the court to consider your views on
  the motion, then within 21 days of service of this notice, you or your attorney must:

         File with the court a written response, return, or objection at:

            1100 Laurel Street
            Columbia, SC 29201

         Responses, returns, or objections filed by an attorney must be electronically filed in
  ecf.scb.uscourts.gov.

         If you mail your response, return, or objection to the court for filing, you must mail it early enough
  so the court will receive it on or before the date stated above.

        You must also send a copy to:

           John T. Stack
           Assistant United States Trustee
           1835 Assembly Street, Ste. 953
           Columbia, SC 29201

           Michael W. Mogil, Esquire
           2 Corpus Christie Place, Ste. 303
           Hilton Head Island, SC 29928




                                                         1
Case 20-00098-jw           Doc 4      Filed 01/27/20 Entered 01/27/20 17:43:24                      Desc Main
                                      Document      Page 2 of 11


        Attend the hearing scheduled to be heard on March 4, 2020, at 10:30 a.m. at the United States
  Bankruptcy Court, 145 King Street, Room 225, Charleston, SC 29401

            If you or your attorney do not take these steps, the Court may decide that you do not oppose the
  relief sought in the motion or objection and may enter an order granting that relief.

                                      JOHN P. FITZGERALD, III
                                      Acting United States Trustee, Region 4

                                      By: /s/ John T. Stack
                                      John T. Stack
                                      Assistant United States Trustee
                                      U.S. Department of Justice
                                      Dist. Ct. Id. No. 4272
                                      Office of the United States Trustee
                                      1835 Assembly St., Suite 953
                                      Columbia, South Carolina 29201
                                      (803) 765-5218
                                      (803) 765-5260 (facsimile)
                                      John.T.Stack@usdoj.gov

  Date: January 27, 2020




                                                       2
Case 20-00098-jw             Doc 4      Filed 01/27/20 Entered 01/27/20 17:43:24       Desc Main
                                        Document      Page 3 of 11



                             UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF SOUTH CAROLINA


      IN RE:                                                  CASE NO: 20-00098-jw

      Ruby Lees South, LLC,                                   CHAPTER: 11

                                        Debtor.


      Address: P. O. Box 21563, Hilton Head Island, SC
      29925

      Tax-Payer-Identification (ITIN) No(s)., (if any): 81-
      2007855




        MOTION OF THE UNITED STATES TRUSTEE TO DISMISS CASE WITH
                       SUPPORTING MEMORANDUM

             The United States Trustee files this motion to dismiss this Chapter 11 case in

  accordance with 11 U.S.C. § 1112(b). The United States Trustee files this motion

  pursuant to 28 U.S.C. § 586, 11 U.S.C. §§ 307, 1112 and SC Interim LBR 1017-(c). 1 The

  Court has jurisdiction of this case and this proceeding. This proceeding is a core

  proceeding, and the Court has the authority to enter a final judgment in this matter. 28

  U.S.C. §§ 1334, 157(b); Local Civil Rule 83.IX.01 (D.S.C.). In support of his motion,

  the United States Trustee alleges:

                                            FACTUAL BACKGROUND

             1. Ruby Lees South, LLC (the debtor) filed a voluntary petition for Chapter 11

  relief on January 6, 2020. The debtor remains in possession of its assets. No trustee or

  examiner has been appointed in this case. The United States Trustee (the UST) has not




  1
    The United States Trustee waives the requirement for an initial hearing on this motion
  within 30 days after the motion is filed. 11 U.S.C. § 1112(b)(3).


                                                          3
Case 20-00098-jw         Doc 4    Filed 01/27/20 Entered 01/27/20 17:43:24            Desc Main
                                  Document      Page 4 of 11



  appointed a creditors committee. The debtor has not filed the required schedules and

  statements other than the voluntary petition, the 20 largest unsecured creditors list, a

  mailing matrix, and a corporate ownership statement. The debtor’s petition does not state

  that the debtor is a small business within 11 U.S.C. § 101(51D), but the debtor’s petition

  indicates that the debtor’s aggregate, noncontingent, liquidated debts are less than

  $2,725,625.00, indicating that the debtor may actually be within the definition of a small

  business.2 Attorney Michael W. Mogil filed the petition on behalf of the debtor, but he

  has not filed an application to be employed as the debtor’s counsel.

            2. The debtor operates a restaurant on Hilton Head Island at 19B Dunnagans

  Alley in Beaufort County, known as Ruby Lee’s South. Timothy H. Singleton signed the

  debtor’s bankruptcy petition as manager. According to the Fed. R. Bankr. P. 7007.1

  corporate ownership statement, Mr. Singleton owns 10% or more of a class of equity

  interests in the debtor.

            3. The principal cause of the debtor’s bankruptcy filing cannot be determined due

  to the debtor’s failure to file the required schedules and statements, but the mailing

  matrix lists Graves Warehouse, LLC, the debtor’s landlord, as a creditor along with the

  IRS and SC DOR. The 20 largest unsecured creditors list reflects only the landlord as a

  unsecured creditor in the amount of $50,000.00.

            4. The UST has contacted counsel for the debtor on more than one occasion

  regarding the administrative delinquencies in this case, but none of these delinquencies

  have been remedied. The UST needs to conduct an initial debtor interview, but the

  debtor has not made the necessary arrangements. The UST last contacted the debtor’s



  2
      Further reference to Title 11 U.S.C. § 101, et seq., will be by section number only.


                                                 4
Case 20-00098-jw       Doc 4     Filed 01/27/20 Entered 01/27/20 17:43:24              Desc Main
                                 Document      Page 5 of 11



  counsel on January 22, 2020, regarding the debtor’s failure to file schedules and

  statements, but the UST has not received a response. The meeting of creditors is

  scheduled for February 21, 2020.

         5. The debtor’s required schedules and statements should have been filed by

  January 20, 2020. The debtor has not timely moved for an extension of this requirement.

         6. As of this writing, only one creditor has filed a proof of claim, the South

  Carolina Department of Revenue on January 15, 2020. SC DOR filed a secured claim for

  $117,564.92, claim no. 1-1, for withholding, sales, liquor, and use taxes dating back as

  far as 2017.

                                         ARGUMENT

         Section 1112(b) of the Bankruptcy Code provides that on request of a party in

  interest, and after notice and a hearing, "the Court shall convert a case under this chapter

  to a case under chapter 7 or dismiss a case under this chapter, whichever is in the best

  interests of creditors and the estate, for cause, unless the court determines that the

  appointment under § 1104(a) of a trustee or an examiner is in the best interests of

  creditors and the estate." § 1112(b)(1).

         Upon establishment of cause by a party in interest, the dismissal or conversion of

  a case is mandatory, unless the debtor can establish evidence that satisfies the specific

  requirements set forth in § 1112(b)(2). See Ashley Oaks Development, Corp., 458 B.R.

  280, at 284 (Bankr. D.S.C. 2011); see also In re Keely and Grabanski Land P’ship, 460

  B.R. 520, 536 (Bankr. D.N.D. 2011) (“If cause has been established, the burden shifts to

  [d]ebtor to prove the case falls within the ‘unusual circumstances’ exception to

  § 1112(b)(1)’s mandatory dismissal”). More specifically, § 1112(b)(2) provides:




                                                5
Case 20-00098-jw       Doc 4    Filed 01/27/20 Entered 01/27/20 17:43:24                 Desc Main
                                Document      Page 6 of 11



         The court may not convert a case under this chapter to a case under
         chapter 7 or dismiss a case under this chapter if the court finds and
         specifically identifies unusual circumstances establishing that converting
         or dismissing is not in the best interests of the creditors and the estate, and
         the debtor or any other party interest establishes that –

                 (A) there is reasonable likelihood that a plan will be confirmed
                 within the timeframes established in sections 1121(e) and 1129(e)
                 of this title, or if such sections do not apply, within a reasonable
                 period of time; and

                 (B) the grounds for granting such relief include an act or omission
                 of the debtor other than paragraph (4)(A) –

                         (I) for which there exists a reasonable justification for the
                         act or omission; and

                         (II) that will be cured within a reasonable period of time
                         fixed by the court.

  § 1112(b)(2)(emphasis added).

         While the term “cause” is not defined by the statute, § 1112(b)(4) provides some

  examples which are meant to be non-exclusive, any one of which may constitute “cause”

  for either the conversion of a Chapter 11 case to a Chapter 7 case or the dismissal of a

  Chapter 11 case. In re Ashley Oaks Development Corp., supra; In re Gary A.

  Washington and Michele A. Washington, 2010 WL 5128955, at *1 (Bankr. S.C. Sept. 27,

  2010). Cause is defined in 11 U.S.C. § 1112(b)(4) to include:

         ...

         (F) unexcused failure to satisfy timely any filing or reporting requirement
         established by this title or by any rule applicable to a case under this chapter;
         ...

         (H) failure to provide information or attend meetings reasonably requested by the
         United States trustee (or the bankruptcy administrator, if any);
          ....

         § 1112(b).



                                                6
Case 20-00098-jw       Doc 4    Filed 01/27/20 Entered 01/27/20 17:43:24             Desc Main
                                Document      Page 7 of 11



         Subsection (e) of § 1112 also requires that the information required by paragraph

  (1) of § 521(a), a debtor’s debt and property schedules and statement of financial affairs,

  be filed within 15 days following the filing of a bankruptcy petition in the absence of a

  court-granted extension. The debtor has neither asked for nor received an extension from

  the Court, and these documents are past due.

         Cause exists to dismiss this case which includes, but is not limited to, the grounds

  of § 1112(b)(4)(F, H) and subsection (e).

         Pursuant to the authorities cited above and for the reasons set forth, the UST

  requests that the Court dismiss this case.

         Respectfully submitted,

                                 JOHN P. FITZGERALD, III
                                 Acting United States Trustee
                                 Region 4


                                 By: /s/ John Timothy Stack
                                 John Timothy Stack
                                 Trial Attorney, Id. No. 4272
                                 Assistant United States Trustee
                                 Department of Justice
                                 Office of the United States Trustee
                                 1835 Assembly St., Suite 953
                                 Columbia, South Carolina 29201
                                 (803) 765-5218
                                 (803) 765-5260 (facsimile)
                                 John.T.Stack@usdoj.gov

  Date: January 27, 2020




                                               7
Case 20-00098-jw     Doc 4    Filed 01/27/20 Entered 01/27/20 17:43:24         Desc Main
                              Document      Page 8 of 11



                                 U.S. BANKRUPTCY COURT
                                  District of South Carolina



  Case Number: 20-00098-jw



                                 ORDER DISMISSING CASE

  The relief set forth on the following pages, for a total of 2 pages including this
  page, is hereby ORDERED.




                                            8
Case 20-00098-jw          Doc 4      Filed 01/27/20 Entered 01/27/20 17:43:24        Desc Main
                                     Document      Page 9 of 11



                          UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF SOUTH CAROLINA


   IN RE:                                                  CASE NO: 20-00098-jw

   Ruby Lees South, LLC,                                   CHAPTER: 11

                                     Debtor.


   Address: P. O. Box 21563, Hilton Head Island, SC
   29925

   Tax-Payer-Identification (ITIN) No(s)., (if any): 81-
   2007855




                                    ORDER DISMISSING CASE

          THIS MATTER comes before the Court upon a motion filed by the United States

  Trustee (the UST) requesting that this Chapter 11 case be dismissed.

          Neither the debtor nor any other party in interest filed an objection to the UST’s

  motion.

          It appearing that the best interests of creditors and the bankruptcy estate would be

  served by dismissing this case rather than converting the case to one under Chapter 7 or

  appointing a Chapter 11 trustee or examiner, this case should be and hereby is dismissed.

  11 U.S.C. § 1112(b).

          AND IT IS SO ORDERED.




                                                       9
Case 20-00098-jw          Doc 4      Filed 01/27/20 Entered 01/27/20 17:43:24                Desc Main
                                     Document      Page 10 of 11



                          UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF SOUTH CAROLINA


   IN RE:                                                      CASE NO: 20- 00098-jw

   Ruby Lees South, LLC,                                       CHAPTER: 11

                                     Debtor.


   Address: P. O. Box 21563, Hilton Head Island, SC
   29925

   Tax-Payer-Identification (ITIN) No(s)., (if any): 81-
   2007855


                                   CERTIFICATE OF SERVICE

          I, the undersigned, do hereby certify that on January 27, 2020, I served the below-

  named parties with copies of the following documents:

                   NOTICE OF MOTION AND MOTION OF UNITED STATES
                   TRUSTEE TO DISMISS CASE WITH PROPOSED ORDER AND
                   CERTIFICATE OF SERVICE

  by mailing said copies to them by first-class, United States mail, postage prepaid, with

  return address clearly shown to said parties at the addresses shown below:

  (see attached matrix)



                                                       By: /s/ John Timothy Stack
                                                       John Timothy Stack
                                                       Trial Attorney, Id. No. 4272
                                                       Assistant United States Trustee
                                                       Department of Justice
                                                       Office of the United States Trustee
                                                       1835 Assembly St., Suite 953
                                                       Columbia, South Carolina 29201
                                                       (803) 765-5218
                                                       (803) 765-5260 (facsimile)
                                                       John.T.Stack@usdoj.gov

  Date: January 27, 2020


                                                      10
Case 20-00098-jw     Doc 4   Filed 01/27/20 Entered 01/27/20 17:43:24   Desc Main
                             Document      Page 11 of 11



  Barry L. Johnson, Esq.
  10 Pinckney Colony Rd., Ste. 200
  Okatie, SC 29909-4146

  Michael W. Mogil, Esq.
  2 Corpus Christie Place, Ste. 303
  Hilton Head Island, SC 29928-1702

  South Carolina Dept. of Revenue
  P. O. Box 12265
  Columbia, SC 29211-2265

  South Carolina Dept. of Revenue
  P. O. Box 125
  Columbia, SC 29214-0101

  Ruby Lees South, LLC
  P. O. Box 21563
  Hilton Head Island, SC 29925-1563

  Timothy H. Singleton
  4 Mustang Lane
  Hilton Head Island, SC 29926

  Graves Warehouse, LLC
  19 Dunnagans Alley
  Hilton Head Island, SC 29928-3214




                                        11
